United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 07-3201
                                     ___________

Capital Promotions, LLC,              *
                                      *
           Appellant,                 * Appeal from the United States
                                      * District Court for the
     v.                               * Southern District of Iowa.
                                      *
Don King Productions, Inc.; Don King, * [UNPUBLISHED]
                                      *
           Appellees.                 *
                                 ___________

                              Submitted: February 2, 2009
                                 Filed: February 4, 2009
                                  ___________

Before RILEY, SMITH, and BENTON, Circuit Judges.
                            ___________

PER CURIAM.

       Capital Promotions, LLC appeals the district court’s1 order denying its motion
under Federal Rule of Civil Procedure 60(b). We agree with the reasons stated in the
district court’s order and conclude that the district court did not abuse its discretion.
See Noah v. Bond Cold Storage, 408 F.3d 1043, 1045 (8th Cir. 2005) (per curiam)
(standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________



      1
       The Honorable Robert W. Pratt, Chief Judge, United States District Court for
the Southern District of Iowa.